19-23013-rdd           Doc 96     Filed 01/22/20 Entered 01/22/20 11:55:57                      Main Document
                                               Pg 1 of 12



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                                   Chapter 11

         53 STANHOPE LLC, et al,1                                       Case no. 19-23013 (RDD)
                                                                        Jointly Administered
                                    Debtors.
----------------------------------------------------------x

ORDER APPROVING DISCLOSURE STATEMENT, AND FIXING TIME FOR
ACCEPTANCES OR REJECTIONS OF PLAN, COMBINED WITH NOTICE
THEREOF_____________________________________________________________

               An Amended Disclosure Statement ("Disclosure Statement") under chapter 11 of
the Bankruptcy Code having been filed by 53 STANHOPE LLC and the other jointly
administered debtors herein (the “Proponents” or “Debtors”) on January 21, 2020, referring to
the Amended Plan of Reorganization filed by the Proponents on January 21, 2020 ("Plan"); and
it having been determined after hearing on notice that the Disclosure Statement contains
adequate information;

                  IT IS ORDERED, and notice is hereby given that:

                  A.       The Disclosure Statement is approved.

                B.      February 21, 2020 at 5:00 p.m. is fixed as the last day for submitting
written acceptances or rejections to the Plan referred to above, and ballots indicating acceptance
or rejection of the Plan and creditor election forms must be received by Backenroth Frankel &
Krinsky, LLP, at its offices located at 800 Third Avenue, New York, New York 10022, on or
before February 21, 2020, at 5:00 p.m. (EST), in order to be counted with regard to acceptance or
rejection of the Plan and creditor election under the Plan.

                C.       Within 1 business day after entry of this order, the Plan, the Disclosure
Statement, ballots conforming to Official Form 14 and a creditor election form substantially in
the form annexed hereto, shall be mailed to creditors, equity security holders and other parties in
interest, and shall be transmitted to the United States Trustee as provided in Fed. R. Bankr. P.
3017(d).


1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are as
follows: 53 Stanhope LLC (4645); 55 Stanhope LLC (4070); 119 Rogers LLC (1877); 127 Rogers LLC (3901); 325
Franklin LLC (5913); 618 Lafayette LLC (5851); C & YSW, LLC (2474); Natzliach LLC (8821); 92 South 4th St
LLC (2570); 834 Metropolitan Avenue LLC (7514); 1125-1133 Greene Ave LLC (0095); APC Holding 1 LLC
(0290); D&W Real Estate Spring LLC (4591); Meserole and Lorimer LLC (8197); 106 Kingston LLC (2673);
Eighteen Homes LLC (8947); 1213 Jefferson LLC (4704); 167 Hart LLC (1155).
19-23013-rdd      Doc 96     Filed 01/22/20 Entered 01/22/20 11:55:57             Main Document
                                          Pg 2 of 12




               D.      February 26, 2020, at 10:00 a.m. (EST), or as soon thereafter as counsel
may heard, is fixed for the hearing on confirmation of the Plan (the "Hearing"), before the
Honorable Robert D. Drain, 300 Quarropas Street, White Plains, NY 10601−5008.

                E.     February 20, 2020 is fixed as the last day for filing and serving written
objections to confirmation of the Plan pursuant to Fed. R. Bankr. p. 3020(b)(1), which objections
must be filed, served and received by the Proponents’ attorneys and the Clerk of Court, with a
courtesy copy to the Honorable Robert D. Drain’s chambers, 300 Quarropas Street, White Plains,
NY 10601−5008.

                 F.     This Court shall retain jurisdiction over any matter or dispute arising from
or relating to the implementation of this Order.

Dated:         New York, New York
               January 21, 2020


                                              /s/Robert D. Drain
                                              UNITED STATES BANKRUPTCY JUDGE
19-23013-rdd            Doc 96       Filed 01/22/20 Entered 01/22/20 11:55:57                        Main Document
                                                  Pg 3 of 12



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                                      Chapter 11

           53 STANHOPE LLC, et al,2                                        Case no. 19-23013 (RDD)
                                                                           Jointly Administered
                                    Debtors.
----------------------------------------------------------x

          EQUITY CLASS 5 BALLOT FOR ACCEPTING OR REJECTING PLAN OF
          REORGANIZATION3

                    53 STANHOPE LLC, and all of the affiliated Debtors herein (each a “Debtor”
    and collectively, the “Debtors”) filed an amended plan of reorganization dated January 21,
    2020 (the “Plan”). The Court has approved the Debtors’ amended disclosure statement with
    respect to the Plan (the “Disclosure Statement”). The Disclosure Statement provides
    information to assist you in deciding how to vote your ballot. If you do not have a Disclosure
    Statement, you may obtain a copy from Mark Frankel, Backenroth Frankel & Krinsky, LLP,
    800 Third Avenue, New York, New York, 10022, (212) 593-1100. Court approval of the
    Disclosure Statement does not indicate approval of the Plan by the Court.
                    You should review the Disclosure Statement and the Plan before you vote. You
    may wish to seek legal advice concerning the Plan and your classification and treatment under
    the Plan. Your membership interest (“Interest”) has been placed in class 5 under the Plan. If
    you hold Interests in more than one Debtor, please vote your Interests in each Debtor in which
    you are entitled to vote.
                    If your ballot is not received by Backenroth Frankel & Krinsky, LLP, 800
    Third Avenue, New York, New York, 10022 on or before February 19, 2020 at 5:00 p.m.
    (EST), and such deadline is not extended, your vote will not count as either an acceptance or
    rejection of the Plan.
                   If the Plan is confirmed by the Bankruptcy Court it will be binding on you
    whether or not you vote.




2
 The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are as
follows: 53 Stanhope LLC (4645); 55 Stanhope LLC (4070); 119 Rogers LLC (1877); 127 Rogers LLC (3901); 325
Franklin LLC (5913); 618 Lafayette LLC (5851); C & YSW, LLC (2474); Natzliach LLC (8821); 92 South 4th St
LLC (2570); 834 Metropolitan Avenue LLC (7514); 1125-1133 Greene Ave LLC (0095); APC Holding 1 LLC
(0290); D&W Real Estate Spring LLC (4591); Meserole and Lorimer LLC (8197); 106 Kingston LLC (2673);
Eighteen Homes LLC (8947); 1213 Jefferson LLC (4704); 167 Hart LLC (1155).
3
    Unless otherwise noted herein, all capitalized terms shall have meaning set forth in the Plan.
19-23013-rdd      Doc 96    Filed 01/22/20 Entered 01/22/20 11:55:57           Main Document
                                         Pg 4 of 12



               ACCEPTANCE OR REJECTION OF THE PLAN
               The undersigned, the holder of Class 5 Interests in each Debtor indicated below in
the percentage listed below votes to accept or reject the Plan as indicated below:
  Debtor                            Case Number Membership Accept Plan Reject Plan
                                                      Percentage
  53 Stanhope LLC                  19-23013                              ☐               ☐

  55 Stanhope LLC                  19-23014                              ☐               ☐

  92 South 4th St LLC              19-23023                              ☐               ☐

  106 Kingston LLC                 19-23029                              ☐               ☐

  119 Rogers LLC                   19-23015                              ☐               ☐

  127 Rogers LLC                   19-23016                              ☐               ☐

  167 Hart LLC                     19-23041                              ☐               ☐

  325 Franklin LLC                 19-23017                              ☐               ☐

  618 Lafayette LLC                19-23018                              ☐               ☐

  834 Metropolitan Avenue LLC 19-23024                                   ☐               ☐

  1125-1133 Greene Ave LLC         19-23025                              ☐               ☐

  1213 Jefferson LLC               19-23031                              ☐               ☐

  APC Holding 1 LLC                19-23026                              ☐               ☐

  C & YSW, LLC                     19-23019                              ☐               ☐

  D & W Real Estate Spring LLC 19-23027                                  ☐               ☐

  Eighteen Homes LLC               19-23030                              ☐               ☐

  Meserole and Lorimer LLC         19-23028                              ☐               ☐

  Natzliach LLC                    19-23021                              ☐               ☐


                                                2
19-23013-rdd     Doc 96     Filed 01/22/20 Entered 01/22/20 11:55:57   Main Document
                                         Pg 5 of 12




Dated:


Print or type name of Interest holder:


Signature:


Title (if corporation or partnership)


Address:




Return this ballot so as to be received on or before February 19, 2020 at 5:00 p.m.
(EST) by Backenroth Frankel & Krinsky, LLP, 800 Third Avenue, New York, New
York 10022.




                                            3
19-23013-rdd            Doc 96       Filed 01/22/20 Entered 01/22/20 11:55:57                        Main Document
                                                  Pg 6 of 12




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                                      Chapter 11

           53 STANHOPE LLC, et al,4                                        Case no. 19-23013 (RDD)
                                                                           Jointly Administered
                                    Debtors.
----------------------------------------------------------x

          EQUITY CLASS 6 BALLOT FOR ACCEPTING OR REJECTING PLAN OF
          REORGANIZATION5

                    53 STANHOPE LLC, and all of the affiliated Debtors herein (each a “Debtor”
    and collectively, the “Debtors”) filed an amended plan of reorganization dated January 21,
    2020 (the “Plan”). The Court has approved the Debtors’ Amended Disclosure Statement with
    respect to the Plan (the “Disclosure Statement”). The Disclosure Statement provides
    information to assist you in deciding how to vote your ballot. If you do not have a Disclosure
    Statement, you may obtain a copy from Mark Frankel, Backenroth Frankel & Krinsky, LLP,
    800 Third Avenue, New York, New York, 10022, (212) 593-1100. Court approval of the
    Disclosure Statement does not indicate approval of the Plan by the Court.
                   You should review the Disclosure Statement and the Plan before you vote. You
    may wish to seek legal advice concerning the Plan and your classification and treatment under
    the Plan. Your Claim has been placed in class 6 under the Plan. If you hold Claims against
    more than one Debtor, please vote your Claims in each Debtor in which you are entitled to
    vote.
                    If your ballot is not received by Backenroth Frankel & Krinsky, LLP, 800
    Third Avenue, New York, New York, 10022 on or before February 19, 2020 at 5:00 p.m.
    (EST), and such deadline is not extended, your vote will not count as either an acceptance or
    rejection of the Plan.
                   If the Plan is confirmed by the Bankruptcy Court it will be binding on you
    whether or not you vote.



4
 The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are as
follows: 53 Stanhope LLC (4645); 55 Stanhope LLC (4070); 119 Rogers LLC (1877); 127 Rogers LLC (3901); 325
Franklin LLC (5913); 618 Lafayette LLC (5851); C & YSW, LLC (2474); Natzliach LLC (8821); 92 South 4th St
LLC (2570); 834 Metropolitan Avenue LLC (7514); 1125-1133 Greene Ave LLC (0095); APC Holding 1 LLC
(0290); D&W Real Estate Spring LLC (4591); Meserole and Lorimer LLC (8197); 106 Kingston LLC (2673);
Eighteen Homes LLC (8947); 1213 Jefferson LLC (4704); 167 Hart LLC (1155).
5
    Unless otherwise noted herein, all capitalized terms shall have meaning set forth in the Plan.
19-23013-rdd      Doc 96     Filed 01/22/20 Entered 01/22/20 11:55:57             Main Document
                                          Pg 7 of 12



               ACCEPTANCE OR REJECTION OF THE PLAN

               The undersigned, the holder of Class 6 Claims in each Debtor indicated below in

the amounts listed below votes to accept or reject the Plan as indicated below:

  Debtor                            Case Number Claim               Accept Plan     Reject Plan
                                                Amount
  53 Stanhope LLC                   19-23013                              ☐               ☐

  55 Stanhope LLC                   19-23014                              ☐               ☐

  92 South 4th St LLC               19-23023                              ☐               ☐

  106 Kingston LLC                  19-23029                              ☐               ☐

  119 Rogers LLC                    19-23015                              ☐               ☐

  127 Rogers LLC                    19-23016                              ☐               ☐

  167 Hart LLC                      19-23041                              ☐               ☐

  325 Franklin LLC                  19-23017                              ☐               ☐

  618 Lafayette LLC                 19-23018                              ☐               ☐

  834 Metropolitan Avenue LLC 19-23024                                    ☐               ☐

  1125-1133 Greene Ave LLC          19-23025                              ☐               ☐

  1213 Jefferson LLC                19-23031                              ☐               ☐

  APC Holding 1 LLC                 19-23026                              ☐               ☐

  C & YSW, LLC                      19-23019                              ☐               ☐

  D & W Real Estate Spring LLC 19-23027                                   ☐               ☐

  Eighteen Homes LLC                19-23030                              ☐               ☐

  Meserole and Lorimer LLC          19-23028                              ☐               ☐

  Natzliach LLC                     19-23021                              ☐               ☐


                                                2
19-23013-rdd     Doc 96     Filed 01/22/20 Entered 01/22/20 11:55:57   Main Document
                                         Pg 8 of 12




Dated:


Print or type name of Claimant:


Signature:


Title (if corporation or partnership)


Address:




Return this ballot so as to be received on or before February 19, 2020 at 5:00 p.m.
(EST) by Backenroth Frankel & Krinsky, LLP, 800 Third Avenue, New York, New
York 10022




                                            3
19-23013-rdd            Doc 96       Filed 01/22/20 Entered 01/22/20 11:55:57                        Main Document
                                                  Pg 9 of 12



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                                      Chapter 11

           53 STANHOPE LLC, et al,6                                        Case no. 19-23013 (RDD)
                                                                           Jointly Administered
                                    Debtors.
----------------------------------------------------------x

                             UNSECURED CREDITOR ELECTION FORM7

                   PLEASE TAKE NOTICE, that 53 STANHOPE LLC and the affiliated Debtors
    herein (each a “Debtor” and collectively, the “Debtors”) filed an amended plan of
    reorganization dated January 21, 2020 (the “Plan”), and the Bankruptcy Court has approved
    the Debtors’ amended disclosure statement with respect to the Plan (the “Disclosure
    Statement”).
                 PLEASE TAKE FURTHER NOTICE, that under the Plan each holder of a
    General Unsecured Claim has been placed in Class 4 and is entitled to payment in Cash on the
    Effective Date of Allowed Amount of each such Claim plus interest at the Legal Rate as it accrues from
    the Petition Date through the date of payment.
                    PLEASE TAKE FURTHER NOTICE, that instead of Cash payment, each Class
    4 Creditor shall be entitled to elect to take New Owner Interests in the New Owner succeeding
    the Debtor against which the Claimant holds an Allowed Claim. Annexed to the Plan as
    Exhibit C is a spreadsheet indicating the projected percentage membership New Owner
    Interests allocated by Debtor per $1,000 of Class 4 Claims. The basis for the pro-rata
    calculation of the New Owner Interests that a Class 4 Creditor may elect to receive is the same
    as its Class 4 Claim. The calculation of the value of the New Owner Interests to be disbursed
    is based on each New Owner’s net equity in its Property. The net equity is calculated by
    subtracting the respective New Owner’s post-Confirmation Date mortgage from the Property
    value. For example, if a New Owner owns a $500,000 property encumbered by a $400,000
    post-Confirmation mortgage, such New Owner will have net equity of $100,000 in the
    Property. If a Claimant holds a $1,000 Class 4 Claim, the Claimant shall be entitled to New
    Owner Interests in such New Owner equal to $1,000 of such net equity, which, in this example
    would equate to a 1% membership interest representing 1% of the New Owner’s net equity. If
    the Allowed amount of Class 4 Claims electing to take New Owner Interests exceeds the dollar



6
 The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are as
follows: 53 Stanhope LLC (4645); 55 Stanhope LLC (4070); 119 Rogers LLC (1877); 127 Rogers LLC (3901); 325
Franklin LLC (5913); 618 Lafayette LLC (5851); C & YSW, LLC (2474); Natzliach LLC (8821); 92 South 4th St
LLC (2570); 834 Metropolitan Avenue LLC (7514); 1125-1133 Greene Ave LLC (0095); APC Holding 1 LLC
(0290); D&W Real Estate Spring LLC (4591); Meserole and Lorimer LLC (8197); 106 Kingston LLC (2673);
Eighteen Homes LLC (8947); 1213 Jefferson LLC (4704); 167 Hart LLC (1155).
7
    Unless otherwise noted herein, all capitalized terms shall have meaning set forth in the Plan.
19-23013-rdd     Doc 96     Filed 01/22/20 Entered 01/22/20 11:55:57            Main Document
                                        Pg 10 of 12



amount of the respective New Owner’s net equity, such holders of Class 4 Claims shall be
entitled to their Pro-Rata percentage of the New Owner Interests in such new Owner.
               PLEASE TAKE FURTHER NOTICE that the Disclosure Statement provides
information to assist you in deciding whether to elect to take Interests in a Post Confirmation
New Owner in lieu of payment in Cash. If you do not have a Disclosure Statement, you may
obtain a copy from Mark Frankel, Backenroth Frankel & Krinsky, LLP, 800 Third Avenue,
New York, New York, 10022, (212) 593-1100. You should review the Disclosure Statement
and the Plan and may seek legal advice before you make an election.
               PLEASE TAKE FURTHER NOTICE If you do not elect to receive Interests in
a Post Confirmation New Owner, you shall be deemed to be entitled to payment in Cash on the
Effective Date of Allowed Amount of each Claim you hold plus interest at the Legal Rate as it
accrues from the Petition Date through the date of payment.




                                                2
19-23013-rdd          Doc 96     Filed 01/22/20 Entered 01/22/20 11:55:57    Main Document
                                             Pg 11 of 12




       The undersigned, the holder of a Class 4 Claim against each Debtor indicated below, in
the amounts indicated below, elects to receive Interests in the Post Confirmation New Owner
succeeding each indicated Debtor instead of Cash payment with respect to each Debtor indicated
below:

  Debtor                              Case Number       Claim Amount    To Elect to receive Interests in the
                                                                        Post Confirmation New Owner
                                                                        instead of Cash payment, check box
                                                                        below for each Debtor case in which
                                                                        Claimant holds a Claim
  53 Stanhope LLC                     19-23013                                           ☐

  55 Stanhope LLC                     19-23014                                           ☐

  92 South 4th St LLC                 19-23023                                           ☐

  106 Kingston LLC                    19-23029                                           ☐

  119 Rogers LLC                      19-23015                                           ☐

  127 Rogers LLC                      19-23016                                           ☐

  167 Hart LLC                        19-23041                                           ☐
  325 Franklin LLC                    19-23017                                           ☐

  618 Lafayette LLC                   19-23018                                           ☐

  834 Metropolitan Avenue LLC         19-23024                                           ☐

  1125-1133 Greene Ave LLC            19-23025                                           ☐

  1213 Jefferson LLC                  19-23031                                           ☐

  APC Holding 1 LLC                   19-23026                                           ☐

  C & YSW, LLC                        19-23019                                           ☐

  D & W Real Estate Spring LLC        19-23027                                           ☐

  Eighteen Homes LLC                  19-23030                                           ☐

  Meserole and Lorimer LLC            19-23028                                           ☐

  Natzliach LLC                       19-23021                                           ☐




                                                    3
19-23013-rdd     Doc 96     Filed 01/22/20 Entered 01/22/20 11:55:57   Main Document
                                        Pg 12 of 12




Dated:


Print or type name of claimant:


Signature:


Title (if corporation or partnership)


Address:




Return this election form so as to be received on or before February 19, 2020 at 5:00
p.m. (EST) by Backenroth Frankel & Krinsky, LLP, 800 Third Avenue, New York,
New York 10022.




                                            4
